     BARBARA MARIE RIZZO (CSBN 172999)
 1   Attorney At Law
     P. O. Box 383103
 2   Waikoloa, HI 96738
     Telephone: 808-785-6088
 3   Fax: 808-440-0699
     E-Mail: mail@fedlaborlaw.com
 4
     Attorney for Plaintiff Steven T. Carlson
 5

 6
                                       UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8
     ____________________________________
 9                                       )
     STEVEN T. CARLSON,                  )                   Case No.: 2:18-CV-0O979-EFB
10                                       )
                       Plaintiff,        )
11                                       )                   STIPULATION AND ORDER APPROVING
           v.                            )                   SETTLEMENT OF ATTORNEY FEES AND COSTS
12                                       )                   PURSUANT TO THE EQUAL ACCESS TO
     NANCY A. BERRYHILL,                 )                   JUSTICE ACT
13   Acting Commissioner of              )
     Social Security,                    )
14                                       )
                       Defendant.        )
15   ____________________________________)

16           IT IS HEREBY STIPULATED by and between the parties, through their

17   undersigned counsel, subject to the Court's approval, that Plaintiff be awarded

18   attorney fees under the Equal Access to Justice Act, ("EAJA") in the amount of

19   ELEVEN THOUSAND FIVE HUNDRED DOLLARS ($11,500.00) and costs in the amount of

20   FOUR HUNDRED DOLLARS ($400.00).             The amounts represents compensation for legal

21   services rendered on behalf of Plaintiff by counsel in connection with this

22   civil action, in accordance with 28 U.S.C. §§1920, 2412(d).

23           After the Court issues an order for EAJA fees and costs, the Government

24   will consider the matter of Plaintiff's assignment of EAJA fees and costs to

25   Plaintiff's attorney.         Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010),

26   the ability to honor the assignment will depend on whether the fees are subject

27   to any offset allowed under the United States Department of The Treasury's

28   Offset Program.       After the order for EAJA fees and costs is entered, the




     STIPULATION FOR EAJA FEES, Case No. 2:18-cv-00979-EFB                                       1
     Government will determine whether the fees are subject to any offset.             If the
 1
     Department of the Treasury determines that Plaintiff does not owe a federal
 2
     debt, then the Government shall cause the payment of fees and costs to be made
 3
     directly to Barbara Marie Rizzo, pursuant to the assignment executed by
 4
     Plaintiff.      Any payments made shall be delivered to Plaintiff's counsel.
 5
             This stipulation constitutes a compromise settlement of Plaintiff's
 6
     request for EAJA attorney fees and costs and does not constitute an admission
 7
     of liability on the part of Defendant under the EAJA.             Payment of the agreed
 8
     amount shall constitute a complete release from, and bar to, any and all claims
 9
     that Plaintiff and/or Plaintiff's counsel may have relating to EAJA attorney
10
     fees and costs in connection with this action.
11
             This award is without prejudice to the rights of Plaintiff's counsel to
12
     seek Social Security Act attorney fees under 42 U.S.C. §406(b), subject to the
13
     offset provisions of the EAJA.
14
                                                     Respectfully submitted,
15

16   Dated:    February 6, 2019                      “/s/Barbara Marie Rizzo”
                                                     BARBARA MARIE RIZZO
17                                                   Attorney for Plaintiff

18
     Dated:    February 6, 2019                      "/s/Jeffrey Chen"
19                                                   JEFFREY CHEN
                                                     (As authorized via e-mail)
20                                                   Special Assistant United States Attorney
                                                     Attorney for Defendant
21                                                   Nancy A. Berryhill, Acting Commissioner
                                                     of Social Security
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28




     STIPULATION FOR EAJA FEES, Case No. 2:18-cv-00979-EFB                                      2
             PURSUANT TO STIPULATION, IT IS SO ORDERED that Plaintiff shall be awarded
 1
     attorney fees in the amount of ELEVEN THOUSAND FIVE HUNDRED DOLLARS
 2
     ($11,500.00) and costs in the amount of FOUR HUNDRED DOLLARS ($400.00), as
 3
     authorized by 28 U.S.C. §§1920, 2412(d), subject to the terms of the above
 4
     referenced Stipulation.
 5
     IT IS SO ORDERED.
 6
     DATED:    February 8, 2019.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     STIPULATION FOR EAJA FEES, Case No. 2:18-cv-00979-EFB                           3
